ICJ_180_ApplicationCERD_ARM_AZE_2022-01-21_ORD_01_NA_00_FR.txt.                                                 21 JANUARY 2022

                                                    ORDER




APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
             OF ALL FORMS OF RACIAL DISCRIMINATION

                    (ARMENIA v. AZERBAIJAN)




                          ___________




APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
       DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                   (ARMÉNIE c. AZERBAÏDJAN)




                                                21 JANVIER 2022

                                                 ORDONNANCE

                          COUR INTERNATIONALE DE JUSTICE



                                            ANNÉE 2022
                                                                                                 2022
                                                                                              21 janvier
                                                                                             Rôle général
                                                                                                no 180
                                           21 janvier 2022



   APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
          DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                                (ARMÉNIE c. AZERBAÏDJAN)



                                           ORDONNANCE



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; M. GAUTIER, greffier.


      La Cour internationale de Justice,

      Ainsi composée,

      Après délibéré en chambre du conseil,

     Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, paragraphe 1, et 48 de son
Règlement,

      Vu la requête déposée au Greffe de la Cour le 16 septembre 2021, par laquelle la République
d’Arménie a introduit une instance contre la République d’Azerbaïdjan à raison de violations
alléguées de la convention internationale du 21 décembre 1965 sur l’élimination de toutes les formes
de discrimination raciale,

       Vu la demande en indication de mesures conservatoires présentée par la République
d’Arménie le 16 septembre 2021 et l’ordonnance du 7 décembre 2021 par laquelle la Cour a indiqué
certaines mesures conservatoires ;

                                                 -2-

      Considérant que, au cours d’une réunion que la présidente de la Cour a tenue avec les agents
des Parties par liaison vidéo le 13 janvier 2022, en application de l’article 31 du Règlement, l’agent
de l’Arménie a indiqué que les Parties étaient convenues de solliciter des délais de 12 mois,
respectivement aux fins de l’élaboration d’un mémoire par le demandeur et d’un contre-mémoire par
le défendeur ; et considérant que l’agent de l’Azerbaïdjan a confirmé l’accord entre les Parties
tendant à solliciter des délais de 12 mois aux fins de la présentation des premières pièces de la
procédure écrite ;

      Compte tenu de l’accord entre les Parties,

       Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces de la procédure
écrite :

      Pour le mémoire de la République d’Arménie, le 23 janvier 2023 ;

      Pour le contre-mémoire de la République d’Azerbaïdjan, le 23 janvier 2024 ;

      Réserve la suite de la procédure.



       Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye, le
vingt et un janvier deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République d’Arménie
et au Gouvernement de la République d’Azerbaïdjan.




                                                                       La présidente,
                                                            (Signé) Joan E. DONOGHUE.




                                                                          Le greffier,
                                                            (Signé)   Philippe GAUTIER.




                                            ___________

